Order entered May 6, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-19-00448-CV
                                   No. 05-19-00449-CV

                          IN RE TIMOTHY A. FOLEY, Relator

               Original Proceeding from the Criminal District Court No. 7
                                 Dallas County, Texas
                  Trial Court Cause Nos. F10-52915-Y & F11-00194-Y

                                         ORDER
                        Before Justices Myers, Molberg, and Nowell

      Based on the Court’s opinion of this date, we DENY relator’s April 18, 2019 petition for

writ of mandamus.


                                                   /s/   LANA MYERS
                                                         JUSTICE